TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00222-CV


                        Aniol III, Ltd. d/b/a River Gardens, Appellant

                                                v.

                  D. B. and C. P., Individually and as Next Friends of D. P.,
                             an Incapacitated Adult, Appellees


               FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
      NO. C2020-1536D, THE HONORABLE STEPHANIE BASCON, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Aniol III, Ltd. d/b/a River Gardens has filed an unopposed motion to

dismiss this appeal. In its motion, appellant informs the Court that the parties have agreed to

move that the appeal be dismissed with prejudice, that costs should be paid by the party incurring

the same, and that mandate be issued early to effectuate the dismissal of the appeal. We grant

appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed on Appellant’s Motion

Filed: March 23, 2022